DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 01/18/2022. Claims 1-3, 5-20 remain pending in the instant application. Claims 1, 5, 7, 9, 10, 13, 14, 15, 18, 19 and 20 are currently amended. Claim 4 is canceled merely to avoid duplication of subject matter without any prejudice or duplication against the subject matter therein. Applicant submits no claims are added. Applicant further submits that no new matter has been added as a result of these amendments. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 13-15, filed 01/18/22, with respect to prior art claim rejections under 35 U.S.C. 101 and 103 have been fully considered and in view of the current amendments the rejection(s) have been withdrawn. 
The newly amended abstract has been entered and the previous objection to the specification has been withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed. These claims have been renumbered as 1-19.
Prior art reference Lee (US 11244442 B2) discloses “correlating optical images with scanning electron microscopy images is disclosed, in accordance with one illustrative embodiment of the present disclosure. In one illustrative embodiment, the method includes acquiring one or more full optical images of a sample by scanning the sample with an optical inspection tool. In another illustrative embodiment, the method includes storing the one or more full optical images. In another illustrative embodiment, the method includes identifying a location of one or more features-of-
Similarly, Wu (US 20140219544 A1) discloses “The information for the target may be generated during setup and may include identifying potential defect locations and computing defect information using test and reference images of sample defects. In one such embodiment, as shown in FIG. 1, pattern 100 may be formed on a wafer and is shown in FIG. 1 as it might be imaged by a high-resolution inspection system such as an e-beam inspection system or an optical inspection system. The system may grab two images, one from the target location and the other from a die or wafer on which a POI search will be performed. The features shown in pattern 100 may be included in a target 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… obtain data informative of a high-resolution image of the POI on the specimen;
and generate data usable for classifying the POI in accordance with a defectiveness-related classification,
wherein the generating utilizes a machine learning model that has been trained in accordance with, at least, a plurality of training samples, each training sample comprising:
a high-resolution training image captured by scanning a respective training pattern on a specimen, the respective training pattern being similar to the POI, and
a label associated with the image, the label being derivative of low-resolution inspection of the respective training pattern;
wherein the system further comprises:
one or more low-resolution examination tools configured to capture a low-resolution image of the POI and utilize optical inspection of the low-resolution image to classify the POI in accordance with the defectiveness-related classification; and

The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10359371 B2
US 20150012900 A1
US 7676077 B2
US 20170337673 A1
US 20180130195 A1
US 9390490 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665